DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 23 December 2021.  Applicant’s amendment on 23 December 2021 amended Claims 1, 5, 11, 12, 13, 16, 20.  Claim 21-28 is newly presented.  Currently Claims 1, 5-13, 16, and 20-28 are pending and have been examined.  Claims 2-4, 14, 15, and 17-19 have been canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 23 December 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claims 1, 5-13, 16, and 20-28 recites the combination of additional elements of training and determining using a machine learning model control parameters for resource distribution associated with a source.  Specifically, the additional elements recite a specific eligible because it is not directed to the recited judicial exception. 
	
Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, 13, 16, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthy et al. (U.S. Patent Publication 2020/0042920 A1) (hereafter Moorthy) in view of Marshall et al. (U.S. Patent Publication 2013/0212278 A1) (hereafter Marshall).

	Referring to Claim 1, Moorthy teaches a system for establishment and dynamic adjustment of control parameters associated with resource distribution, the system comprising:

at least one non-transitory storage device (see; par. [0093] of Moorthy teaches a storage device).

at least one processing device coupled to the at least one non-transitory storage device (see; par. [0093] of Moorthy teaches a processor utilizing storage devices).

wherein the at least one processing device is configured to: (see; par. [0093] of Moorthy teaches 

train, using historical data of resource distributions, a machine learning model to determine attributes of future resource distributions, wherein the historical data of resource distributions comprises historical attributes of previously performed resource distributions associated with multiple users associated with an entity, and wherein the historical attributes comprise sources from which resources were distributed during the previously performed resource distributions, payment instruments used to initiate the previously performed resource distributions, recipient entities of the previously performed resource distributions, and types of recipient entities of the previously performed resource distributions (see; par. [0032]-[0033] of Moorthy teaches the utilization of machine learning including training data in order to manage and predict resource distribution and includes historical data, as well as par. [0070] distribution data (i.e. sources), platforms and third party data (i.e. payment instruments), par. [0056] acquisition entity (i.e. recipient entity) and commercial or reseller information (i.e. type of entity)).

determine, using the machine learning model, suggested control parameters for resource distributions associated with a source associated with a user (see; par. [0040] of Moorthy teaches machine learning generate source after (i.e. parameters) based on attributes (i.e. source user buys resources from)).

provide the suggested control parameters to the user by causing a graphical user interface on a display of a user device associated with the user to display the suggested control parameters (see; par. [0081] of Moorthy teaches displaying, par. [0008] providing conditions, and par. [0209]-[0213] providing of parameters regarding resource distribution).

receive, after providing the suggested control parameters to the user, user input, via the graphical user interface, adjusting the suggested control parameters to identify user-defined control parameters (see; par. [0081] of Moorthy teaches displaying on an interface, 

receive a request to authorize a resource distribution, wherein the request comprises attributes of the resource distribution, wherein the attributes comprise the source from which resources are to be distributed, a payment instrument used toAppl. No.: 16/938,417 Amdt. Dated: December 23, 2021Reply to Office Action of September 29, 2021Page 5 of 21initiate the resource distribution, a recipient entity of the resources to be distributed, and a type of recipient entity (see; par. [0215] of Moorthy teaches receiving a request to allow resource distribution taking into account, par. [0032]-[0033] includes historical data, as well as par. [0070] distribution data (i.e. sources), platforms and third party data (i.e. payment instruments), par. [0056] acquisition entity (i.e. recipient entity) and commercial or reseller information (i.e. type of entity)).

determine, based on the attributes of the resource distribution and based on the user-defined control parameters, whether the resource distribution is permitted (see; par. [0033] of Moorthy teaches based on attributes allowing resources to be distributed, par. [0132] based on parameters).

perform, based on authorizing the resource distribution, the resource distribution from the source to the recipient entity (see; par. [0033] of Moorthy teaches based on attributes allowing resources to be distributed, and [0132]-[0134] performing based on allowing resources to be distributed).

Moorthy does not explicitly disclose the following limitations, however,

Marshall teaches authorize, based on determining that the resource distribution is permitted, the resource distribution (see; par. [0034] of Marshall teaches determining that the user is authorized to access the resources for distribution).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and 

Moorthy discloses the resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  However, Moorthy fails to disclose authorize, based on determining that the resource distribution is permitted, the resource distribution.

Marshall discloses authorize, based on determining that the resource distribution is permitted, the resource distribution.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy authorize, based on determining that the resource distribution is permitted, the resource distribution as taught by Marshall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Moorthy and Marshall teach the collecting and analysis of data in order to maximize the distribution of resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of:

when providing the suggested control parameters to the user, transmit the suggested control parameters to a user device associated with the user (see; par. [0040] of Moorthy teaches machine learning generate source after (i.e. parameters) based on attributes (i.e. source user buys resources from), and par. [0084] transmitting the control parameters to users).


	Referring to Claim 6, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of:

the at least one processing device is configured to deny, based on determining that the resource distribution is not permitted, the resource distribution (see; par. [0071] of Moorthy teaches determining that resource distribution is not satisfied (i.e. not permitted to take place)).


	Referring to Claim 7, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of:

deny, based on determining that the resource distribution is not permitted, the resource distribution (see; par. [0071] of Moorthy teaches based on the determining that resource distribution is not satisfied (i.e. not permitted to take place), will not take place).

provide, based on denying the resource distribution, a notification to the user (see; par. [0231] of Moorthy a notification, par. [0248] based on determination of an approval even if, par. [0071] teaches determining that resource distribution is not satisfied (i.e. not permitted to take place)).


Referring to Claim 8, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of:

receive, from the user, an instruction to suspend a user-defined control parameter of the user-defined control parameters (see; par. [0133]-[0136] of Moorthy teaches allow the user to manage control based on the, par. [0071] determination that resource distribution is not satisfied (i.e. not permitted to take place)). 

receive another request to authorize another resource distribution (see; par. [0168] of Moorthy teaches to facilitate the adjustment of an alternate resource offer set).

Moorthy does not explicitly disclose the following limitation, however,

Marshall teaches authorize, based on the instruction to suspend the user-defined control parameter, the other resource distribution (see; par. [0038] of Marshall teaches if in compliance that is periodically checked allow access to resources based on receiving a request to authorize resources from the user).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  Specifically, Moorthy discloses resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall teaches controlling distribution of services based on requests of users when they are authorized to access the services and as it is comparable in certain respects to Moorthy which controlling distribution of resources as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Marshall discloses authorize, based on the instruction to suspend the user-defined control parameter, the other resource distribution.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy authorize, based on the instruction to suspend the user-defined control parameter, the other resource distribution as taught by Marshall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Moorthy and Marshall teach the collecting and analysis of data in order to maximize the distribution of resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of, 

receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters (see; par. [0038] of Marshall teaches an updating that complies with rules to have access to resources, during different times (i.e. time periods)).

receive, during the time period, another request to authorize another resource distribution (see; par. [0038] of Marshall teaches receiving a request to authorize resources on a cell phone, during different times (i.e. time periods)).

authorize, based on the instruction to change the user-defined control parameter, the other resource distribution (see; par. [0038] of Marshall teaches if in compliance that is periodically checked allow access to resources based on receiving a request to authorize resources from the user).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  Specifically, Moorthy discloses resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall teaches controlling distribution of services based on requests of users when they are authorized to access the services and as it is comparable in certain respects to Moorthy which controlling distribution of resources as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Moorthy discloses the resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  However, Moorthy fails to disclose receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, during the time period, another request to authorize another resource distribution, and authorize, based on the instruction to change the user-defined control parameter, the other resource distribution.

Marshall discloses receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, during the time period, another request to authorize another resource distribution, and authorize, based on the instruction to change the user-defined control parameter, the other resource distribution.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, 


	Referring to Claim 10, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy does not explicitly disclose a system having the limitations of, however, 

Marshall teaches receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters (see; par. [0038] of Marshall teaches an updating that complies with rules to have access to resources, during different times (i.e. time periods)),
receive, after the time period, another request to authorize another resource distribution (see; par. [0038] of Marshall teaches receiving a request to authorize resources on a cell phone, during different times (i.e. time periods)), and
deny, based on the user-defined control parameters, the other resource distribution (see; par. [0025] of Marshall teaches a device that can be used to deny access so that resources are restricted (i.e. not permitted)).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  Specifically, Moorthy discloses resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall teaches controlling 

Moorthy discloses the resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  However, Moorthy fails to disclose receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, after the time period, another request to authorize another resource distribution, and deny, based on the user-defined control parameters, the other resource distribution.

Marshall discloses receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, after the time period, another request to authorize another resource distribution, and deny, based on the user-defined control parameters, the other resource distribution.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy receive, from the user, an instruction to change, for a time period, a user-defined control parameter of the user-defined control parameters, receive, after the time period, another request to authorize another resource distribution, and deny, based on the user-defined control parameters, the other resource distribution as taught by Marshall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Moorthy and Marshall teach the collecting and analysis of data in order to maximize the distribution of resources and they do not contradict or diminish the other alone or when combined.


Referring to Claim 12, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy does not explicitly disclose a system having the limitations of, however,

Marshall teaches determining whether the resource distribution is permitted, determine whether the attributes of the resource distribution satisfy thresholds based on the user-defined control parameters (see; par. [0047]-[0048] of Marshall teaches providing navigational controls (i.e. control parameters) that are displayed for a user to interact with and transmitting resources to providing user on a device, par. [0036] including thresholds number of the distribution rules for each of the resources (i.e. control parameter for resources)).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  Specifically, Moorthy discloses resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall teaches controlling distribution of services based on requests of users when they are authorized to access the services and as it is comparable in certain respects to Moorthy which controlling distribution of resources as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Moorthy discloses the resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  However, Moorthy fails to disclose determining whether the resource distribution is permitted, determine whether the attributes of the resource distribution satisfy thresholds based on the user-defined control parameters.

Marshall discloses determining whether the resource distribution is permitted, determine whether the attributes of the resource distribution satisfy thresholds based on the user-defined control parameters.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy determining whether the resource distribution is permitted, determine whether the attributes of the resource distribution satisfy thresholds based on the user-defined control parameters as taught by Marshall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Moorthy and Marshall teach the collecting and analysis of data in order to maximize the distribution of resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy further discloses a system having the limitations of:

update, using the machine learning model, the suggested control parameters to generate updated suggested control parameters (see; par. [0040] of Moorthy teaches machine learning generate source after (i.e. parameters) based on attributes (i.e. source user buys resources from)).

provide the updated suggested control parameters to the user (par. [0042] of Moorthy teaches providing an updated resource offer set, par. [0040] machine learning generate source after (i.e. parameters) based on attributes);


	Referring to Claim 16, Moorthy in view of Marshall teaches a computer program product for establishment and dynamic adjustment of control.  Claim 16 recites the same or similar limitations as those addressed above in claim 1, Claim 16 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 20, Moorthy in view of Marshall teaches a method for establishment and dynamic adjustment of control.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 21, see discussion of claim 20 above, while Moorthy in view of Marshall teaches the method above Claim 21 recites the same or similar limitations as those addressed above in claim 5, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 22, see discussion of claim 20 above, while Moorthy in view of Marshall teaches the method above Claim 22 recites the same or similar limitations as those addressed above in claim 6, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 23, see discussion of claim 20 above, while Moorthy in view of Marshall teaches the method above Claim 23 recites the same or similar limitations as those addressed above in claim 7, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Referring to Claim 24, see discussion of claim 20 above, while Moorthy in view of Marshall teaches the method above Claim 24 recites the same or similar limitations as those 

Referring to Claim 25, see discussion of claim 16 above, while Moorthy in view of Marshall teaches the computer readable medium above Claim 25 recites the same or similar limitations as those addressed above in claim 5, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 26, see discussion of claim 16 above, while Moorthy in view of Marshall teaches the computer readable medium above Claim 26 recites the same or similar limitations as those addressed above in claim 6, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 27, see discussion of claim 16 above, while Moorthy in view of Marshall teaches the computer readable medium above Claim 27 recites the same or similar limitations as those addressed above in claim 7, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Referring to Claim 28, see discussion of claim 16 above, while Moorthy in view of Marshall teaches the computer readable medium above Claim 28 recites the same or similar limitations as those addressed above in claim 8, Claim 28 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthy et al. (U.S. Patent Publication 2020/0042920 A1) (hereafter Moorthy) in view of Marshall et al. (U.S. Patent Publication 2013/0212278 A1) (hereafter Marshall) in view of Certain et al. (U.S. Patent Publication 2014/0180862 A1) (hereafter Certain).

	Referring to Claim 11, see discussion of claim 1 above, while Moorthy in view of Marshall teaches the system above, Moorthy in view of Marshall further discloses a system having the limitations of:

receiving the user input identifying user-defined control parameters, receive user input, receive user input identifying user-defined control parameters for at least one of: (see; par. [0038] of Marshall teaches receiving a request to authorize resources on a cell phone, during different times, par. [0047] and par. [0051] the providing of specific navigation controls to the user to manage resources by the user).

Moorthy in view of Marshall does not explicitly disclose the following limitations, however,

Certain teaches multiple payment instruments associated with the source or each payment instrument of multiple payment instruments associated with the source (see; par. [0076] of Certain teaches multiple methods to make payment for gaining resources).

The Examiner notes that Moorthy teaches similar to the instant application teaches resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval.  Specifically, Moorthy discloses resource allocation prediction and modeling and resource acquisition offer generation, adjustment and approval and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall teaches controlling distribution of services based on requests of users when they are authorized to access the services and as it is comparable in certain respects to Moorthy which controlling distribution of resources as well as the instant application it is viewed as analogous art and is viewed as reasonably 

Moorthy and Marshall discloses the controlling distribution of services based on requests of users when they are authorized to access the services.  However, Moorthy and Marshall fails to disclose multiple payment instruments associated with the source or each payment instrument of multiple payment instruments associated with the source.

Certain discloses multiple payment instruments associated with the source or each payment instrument of multiple payment instruments associated with the source.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Moorthy and Marshall the multiple payment instruments associated with the source or each payment instrument of multiple payment instruments associated with the source as taught by Certain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Moorthy, Marshall, and Certain teach the collecting and analysis of data in order to maximize the distribution of resources and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 OTTERSTEN et al. (U.S. Patent Publication 2021/0345134 A1) discloses a handling of machine learning to improve performance of a wireless communications network.
Hellman et al. (U.S. Patent Publication 2019/0259293 A1) discloses systems and methods for interface based machine learning model output customization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623